Per Curiam.

Petitioner makes two distinct allegations in his petition: (1) That “he is being denied his life, liberty, and property illegally, without just cause or due process of law by his present incarceration in the Hawthorn-den State Hospital”; and (2) that “he is having inflicted upon his person unusual punishment by the orders” of respondent, the superintendent of Hawthornden State Hospital.
Inasmuch as it has been brought to the attention of *133this court by respondent that petitioner is presently confined in Hawthornden State Hospital pursuant to a lawful order of the Probate Court of Cuyahoga County, we find no basis for allowance of the writ under the first allegation contained in the petition. See In re Bartholomew, 88 Ohio St. 601.
Inasmuch as the second allegation represents merely the conclusion of the petitioner and does not specify facts upon which relief might be predicated we find no basis for allowance of the writ under the second allegation of the petition.
Therefore, the motion to dismiss is sustained.

Cause dismissed.

Taut, C. J., ZimmermaN, Matthias, 0’Neill, SchNEider, HeRbeht and DuNcaN, JJ., concur.